 In theMatter of AMERICAN TRI-STATE PAPER Box Co.andNASHVILLEPAPER PRODUCTS AND SPECIALTY WORKERS UNION NO. 513, SUBORDI-NATE TOINTERNATIONALPRINTING PRESSMENAND ASSISTANTS' UNIONOF NORTHAMERICA, A. F. OF L. ,Case No. 10-R-1308.-Decided November 13, 1944Mr. Cecil Sims,of Nashville, Tenn., for the Company.Mr. George 0. Baker,of Atlanta, Ga., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Nashville Paper Products and SpecialtyWorkers Union No. 513, subordinate to International Printing Press-men and Assistants' Union of North America, A. F. of L., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of America Tri-State Paper Box Co., Nashville, Tennessee, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Erwin C. Catts, Trial Examiner. Saidhearing was held at Nashville, Tennessee, on October 18, 1944.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examin-er's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Tri-State Paper Box Co. is a Tennessee corporation oper-ating aplant at Nashville, Tennessee, where it is engaged in the manu-59 N. L.R. B., No. 46.226 AMERICAN TRI-STATE PAPER BOX CO.227facture of paper boxes.A substantial portion of the raw materialsused by the Company is shipped to it from points outside the State ofTennessee.Approximately 2 percent of its products is shipped topoints outside the State of Tennessee.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDNashville Paper Products and Specialty Workers Union No. 513,subordinate to International Printing Pressmen and Assistants' Unionof North America, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that all pro-duction and maintenance employees of the Company, including janitorsand truck drivers, but excluding office and clerical employees and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe. shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of1The Field Examiner reported that the Union submitted 16 authorization cards of per-sons on the September 14, 1944, pay roll of the Company.There are approximately 28employees in the appropriate unit. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Tri-State Paper Box Co., Nashville, Tennessee, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National LaborRelationsBoard, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because theywere illor on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing any who have since quit or been dischargedfor causeand have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Nashville Paper Prod-ucts and Specialty Workers Union No. 513, subordinate to Interna-tional Printing Pressmen and Assistants' Union of North America,A. F. of L., for the purposes of collective bargaining.